                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       Criminal No. 20-cr-00040 (BAH)
                                                )
JESSICA JOHANNA OSEGUERA                        )
GONZALEZ,                                       )
                                                )
        Defendant.                              )
                                                )

           DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S
       MOTION TO DISMISS THE INDICTMENT FOR LACK OF SPECIFICITY
      AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

        Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

and pursuant to Rules 12(b)(3)(B)1 and 7(c)(1) of the Federal Rules of Criminal Procedure,

hereby moves this Court for an Order dismissing Counts One through Five of the Indictment,

because the factual basis for the charged offenses does not “sufficiently apprise [Ms. Gonzalez]

of what [she] must be prepared to meet.” Russell v. United States, 369 U.S. 749, 764 (1962).

        I. BACKGROUND

        On February 13, 2020, a Grand Jury handed up a sealed Indictment in the United States

District Court for the District of Columbia, case number 20-cr-00040, charging Ms. Gonzalez

with five counts of Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of 21 U.S.C. §§ 1904 and 1906 (hereinafter “Kingpin Act”).



        1
          “A criminal defendant may move to dismiss an indictment before trial based on a ‘defect in the
indictment,’ including for ‘lack of specificity’ and ‘failure to state an offense.’” United States v.
Saffarinia, 424 F. Supp. 3d 46, 56 (D.D.C. 2020) (citing Fed. R. Crim. P. 12(b)(3)(B)(iii), (v)).




                                                    1
Count One alleges:

Beginning on or about September 17, 2015, and continuing to the present day, in
the United States, Mexico, and elsewhere, the defendant, JESSICA JOHANNA
OSEGUERA GONZALEZ, engaged in transactions or dealings in property or
interests in property of a foreign person, J&P Advertising, S.A. de C.V. (also
known as J and P Advertising, S.A. de C.V.), designated for materially assisting
in, or providing support for or to, or providing goods or services in support of, the
international narcotics trafficking activities of the narcotics trafficking
organization known as the Cartel de Jalisco Nueva Generacion, and/or being
controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva
Generacion, under Title 21, United States Code, Sections 1904(6)(2), 1904(6)(3);
and/or (2) engaged in transactions or dealings to evade or avoid, or that had the
effect of evading or avoiding, the prohibition on transactions or dealings in
property or interests in property of said foreign person. The Defendant's
transactions or dealings violate Title 21, United States Code, Sections 1904(c)(l),
1904(c)(2) and 1906(a).

Count Two alleges:

Beginning on or about September 17, 2015, and continuing to February 11, 2016,
in the United States, Mexico, and elsewhere, the defendant, JESSICA JOHANNA
OSEGUERA GONZALEZ, (1) engaged in transactions or dealings in property or
interests in property of a foreign person, JJGON S.P.R de R.L. de C.V.,
designated for materially assisting in, or providing support for or to, or providing
goods or services in support of, the international narcotics trafficking activities of
the narcotics trafficking organization known as the Cartel de Jalisco Nueva
Generacion, and/or being controlled or directed by, or acting for or on behalf of,
Cartel de Jalisco Nueva Generacion, under Title 21, United States Code, Sections
1904(6)(2), 1904(6)(3); and/or engaged in transactions or dealings to evade or
avoid, or that had the effect of evading or avoiding, the prohibition on
transactions or dealings in property or interests in property of said foreign person.
The Defendant's transactions or dealings violate Title 21, United States Code,
Sections 1904(c)(1), 1904(c)(2) and 1906(a).

Count Three alleges:

Beginning on or about September 17, 2015, and continuing to the present date, in
the United States, Mexico, and elsewhere, the defendant, JESSICA JOHANNA
OSEGUERA GONZALEZ, (1) engaged in transactions or dealings in property or
interests in property of a foreign person, Las Flores Cabanas (also known as
Cabanas Las Flores), designated for materially assisting in, or providing support
for or to, or providing goods or services in support of, the international narcotics
trafficking activities of the narcotics trafficking organization known as the Cartel

                                          2
de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for
or on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States
Code, Sections 1904(b)(2), 1904(b)(3); and/or (2) engaged in transactions or
dealings to evade or avoid, or that had the effect of evading or avoiding, the
prohibition on transactions or dealings in property or interests in property of said
foreign person. The Defendant's transactions or dealings violate Title 21, United
States Code, Sections 1904(c)(l), 1904(c)(2) and 1906(a).

Count Four alleges:

Beginning on or about September 17, 2015, and continuing to the present date, in
the United States, Mexico, and elsewhere, the defendant, JESSICA JOHANNA
OSEGUERA GONZALEZ, (1) engaged in transactions or dealings in property or
interests in property of a foreign person, Mizu Sushi Lounge and Operadora Los
Famosos, S.A. de C.V. (also known as Kenzo Sushi and Operadora Los Famosos,
S.A.P.I. de C.V.), designated for materially assisting in, or providing support for
or to, or providing goods or services in support of, the international narcotics
trafficking activities of the narcotics trafficking organization known as the Cartel
de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for
or on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States
Code, Sections 1904(b)(2), 1904(b)(3); and/or (2) engaged in transactions or
dealings to evade or avoid, or that had the effect of evading or avoiding, the
prohibition on transactions or dealings in property or interests in property of said
foreign person. The Defendant's transactions or dealings violate Title 21, United
States Code, Sections 1904(c)(l), 1904(c)(2) and 1906(a).

Count Five alleges:

Beginning on or about September 17, 2015, and continuing to the present date, in
the United States, Mexico, and elsewhere, the defendant, JESSICA JOHANNA
OSEGUERA GONZALEZ, (1) engaged in transactions or dealings in property or
interests in property of a foreign person, Onze Black (also known as Tequila Onze
Black), designated for materially assisting in, or providing support for or to, or
providing goods or services in support of, the international narcotics trafficking
activities of the narcotics trafficking organization known as the Cartel de Jalisco
Nueva Generacion, and/or being controlled or directed by, or acting for or on
behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States
Code, Sections 1904(b)(2), 1904(b)(3); and/or (2) engaged in transactions or
dealings to evade or avoid, or that had the effect of evading or avoiding, the
prohibition on transactions or dealings in property or interests in property of said
foreign person. The Defendant's transactions or dealings violate Title 21, United
States Code, Sections 1904(c)(l), 1904(c)(2) and 1906(a).



                                         3
       On February 26, 2020, Ms. Gonzalez was arrested, arraigned, and entered a plea of not

guilty as to all counts, and she has maintained her right to a Speedy Trial.

       II. LEGAL STANDARD

       The Fifth Amendment guarantees that “[n]o person shall be held to answer for a capital,

or otherwise infamous crime, unless on a presentment or indictment of a Grand Jury.” U.S.

Const. amend. V. The Sixth Amendment guarantees the right of the accused “to be informed of

the nature and cause of the accusation.” U.S. Const. amend. VI. The Sixth Amendment right

guaranteeing the accused the right to be informed of the nature of the charges and cause of the

accusation “is basic to the proper functioning of our adversary system of justice.” United States

v. Murphy, 762 F.2d 1151, 1154 (1st Cir. 1985) (quoting United States v. Tomasetta, 429 F.2d

978, 979 (1st Cir. 1970)).

       Taken together, these rights form the constitutional basis for Federal Rule of Criminal

Procedure 7(c)(1)’s requirement that “[t]he indictment . . . must be a plain, concise and definite

written statement of the essential facts constituting the offense charged.” Fed. R. Crim. P.

7(c)(1). The Supreme Court has held that “it is not sufficient that the indictment shall charge the

offence in the same generic terms as in the definition; but it must state the species, it must

descend to particulars.” United States v. Nance, 533 F.2d 699, 474 (D.C. Cir. 1976) (quoting

United v. Cruikshank, 92 U.S. 542, 558 (1875)).

       In Russell v. United States, the Supreme Court further explained:

       In an indictment upon a statute, it is not sufficient to set forth the offence in the
       words of the statute, unless those words of themselves fully, directly, and
       expressly, without any uncertainty or ambiguity, set forth all the elements
       necessary to constitute the offence intended to be punished. Undoubtedly, the
       language of the statute may be used in the general description of an offence, but it
       must be accompanied with such a statement of the facts and circumstances as will

                                                 4
       inform the accused of the specific offence, coming under the general description,
       with which he is charged.

369 U.S. 749, 765 (1962) (internal citations and quotations omitted; emphasis added); see also

United States v. Pickett, 353 F.3d 62, 67 (D.C. Cir. 2004) (“As the Supreme Court taught in

Russell, it is a fundamental ‘protection[] which an indictment is intended to guarantee,’ that the

indictment ‘contain[] the elements of the offense intended to be charged and sufficiently apprise

the defendant of what he must be prepared to meet.’”) (internal citations omitted).

       Conformity with the Rule 7(c)(1) and Russell’s requirements is necessary to secure “two

fundamental protections to the accused: (1) it informs the accused of the charges against [her] so

that [she] may adequately prepare [her] defense; and (2) it describes the crime with sufficient

specificity to protect the accused against future prosecution for the same offense.” United States

v. Cisneros, 26 F. Supp. 2d 24, 45 (D.D.C. 1998) (citing Russell, 369 U.S. at 763-64). A “valid

indictment must: (1) allege the essential facts constituting the offense[,] (2) allege each element

of the offense, so that fair notice is provided[,] and (3) be sufficiently distinctive that a verdict

will bar a second prosecution for the same offense.” United States v. Sunia, 643 F. Supp. 2d 51,

77 (D.D.C. 2009) (internal citations and emphasis omitted); see also United States v. Martinez,

764 F. Supp. 2d 166, 170 (D.D.C. 2011) (citing Sunia, 643 F. Supp. 2d at 77).

       III. ARGUMENT

       Section 1904(c)(1) and (c)(2) provides:

       Except to the extent provided in regulations, orders, instructions, licenses, or
       directives issued pursuant to this chapter, and notwithstanding any contract
       entered into or any license or permit granted prior to the date on which the
       President submits the report required under subsection (b) or (h)(1) of section
       1903 of this title, the following transactions are prohibited:



                                                 5
       (1) Any transaction or dealing by a United States person, or within the United
       States, in property or interests in property of any significant foreign narcotics
       trafficker so identified in the report required pursuant to subsection (b) or (h)(1)
       of section 1903 of this title, and foreign persons designated by the Secretary of the
       Treasury pursuant to subsection (b) of this section.

       (2) Any transaction or dealing by a United States person, or within the United
       States, that evades or avoids, or has the effect of evading or avoiding, and any
       endeavor, attempt, or conspiracy to violate, any of the prohibitions contained in
       this chapter.

21 U.S.C. 1904(c)(1)-(2). All five counts in the Indictment allege that Ms. Gonzalez “engaged

in transactions or dealings.” See ECF 1. The Indictment, however, provides no notice regarding

what transactions or dealings Ms. Gonzalez allegedly engaged in.

       In a prosecution based on false statements, in order to sufficiently inform the defendant

of the nature of the charges against her, the indictment must identify the false statements or

omissions on which the government intends to rely. See, e.g., United States v. Cuevas, 285 F.

App’x 469, 470 (9th Cir. 2008) (reversing conviction for failure of indictment to identify false

statement, explaining: “Because the indictment on this charge completely fails to identify what

the alleged false statement was, it failed to apprise [the defendant] sufficiently of that which she

must be prepared to meet at trial.”); United States v. Pirro, 212 F.3d 86, 93-94 (2d Cir. 2000)

(affirming dismissal and explaining that, in a case alleging an omission that amounted to a

material falsehood, the indictment must identify the omission and explain why it was criminal);

United States. v. Nance, 533 F.2d 699, 700-701 (D.C. Cir. 1976) (per curiam opinion reversing

conviction for failure of indictment, which charged obtaining something of value by false

pretenses, to identify false pretenses).

       In United States v. Thomas, the defendant was charged with burglary, and the indictment

was drawn in the language of the statute, which prohibited entry of a dwelling with intent to

                                                 6
commit a criminal offense. 444 F.2d 919, 921-22 (D.C. Cir. 1971). The indictment did not state

what criminal offense the defendant intended to commit. The United States Court of Appeals for

the District of Columbia Circuit stated:

       The prohibition contained in the District's burglary statute against entry of a
       dwelling with an “intent . . . to commit [a] criminal offense” is a proscription on
       entry of a dwelling with any one or more of a certain category of specific intents
       and not merely a proscription against entry with a generally evil or criminal
       intent. The statute contains only the genus of proscribed intent . . . . As so drawn,
       [the indictment] describes the offense only in impermissibly broad and categorical
       terms. In order to achieve the requisite degree of precision, we hold, in
       accordance with the great weight of authority, that the indictment must state the
       particular offense the accused intended to commit upon entry into the dwelling.

Id. (citations omitted).   In United States v. Hillie, the district court held that an indictment

inadequately stated violations of child pornography statutes, because the charges did not “specify

the nature of the sexual acts that relate to [the defendant’s] unspecified conduct involving video

depictions, let alone the manner of his actual or attempted video recording of any such sexual

act.” 227 F. Supp. 3d 57, 74 (D.D.C. 2017).

       The same reasoning should apply in this case. Because the counts in the Indictment fail

to identify the dealings or transactions that Ms. Gonzalez allegedly engaged in, the charges

should be dismissed.




                                                7
       IV. CONCLUSION

       Because the Indictment does not identify the specific acts that form the basis for the five

counts in the Indictment, the charges must be dismissed.

                                            Respectfully submitted,




                                            /s/ Steven J. McCool
                                            STEVEN J. McCOOL
                                            D.C. Bar No. 429369
                                            JULIA M. COLEMAN
                                            D.C. Bar No. 1018085
                                            McCOOL LAW PLLC
                                            1776 K Street, N.W., Suite 200
                                            Washington, D.C. 20006
                                            Telephone: (202) 450-3370
                                            Fax: (202) 450-3346
                                            smccool@mccoollawpllc.com
                                            jcoleman@mccoollawpllc.com

                                            Counsel for Jessica Johanna Oseguera Gonzalez




                                                8
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of July 2020, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.




                                             /s/ Steven J. McCool
                                             STEVEN J. McCOOL




                                                9
